Citation Nr: 0332466	
Decision Date: 11/20/03    Archive Date: 11/25/03

DOCKET NO.  99-11 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California


THE ISSUES

1. Entitlement to service connection for cardiovascular 
disease to include hypertension.  

2. Entitlement to service connection for stroke.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

M.Cooper, Counsel



INTRODUCTION

The veteran had active service from July 1951 to July 1953 
and from December 1957 to July 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 1997 rating determination which 
determined that service connection for hypertension, stroke 
and a heart condition was denied.  

The Board remanded the case in October 2000 for further 
development, and the case was returned to the Board in 
October 2003.  


REMAND

The veteran has reported that he received relevant outpatient 
treatment at the Long Beach Naval Base from August 1977 to 
sometime in 1989.  Although the claims folder contains a 
notation that these records are part of the claims folder; 
the claims folder appears to contain only a few records 
submitted by the veteran in conjunction with an unrelated 
claim.

Under the Veterans Claims Assistance Act, VA is required to 
provide notice to claimants of what evidence is needed to 
substantiate their claims, of what evidence they are 
responsible for obtaining and of what evidence VA will 
undertake to obtain.  38 U.S.C.A. § 5103(a) (West 2002).  In 
April 2001 the RO sent the veteran a letter in which it 
attempted to satisfy this requirement.  The letter limited 
the time for response to 60 days.

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  Therefore, since this 
case is being remanded for additional development or to cure 
a procedural defect, the RO must take this opportunity to 
inform the appellant that notwithstanding the information 
previously provided, a full year is allowed to respond to a 
VCAA notice.  

This case is remanded for the following:

1.  The RO should ensure that the notice 
requirements of the VCAA are met.

2.  The RO should request all records of 
the veteran's treatment for hypertension, 
kidney disease or stroke from the U.S. 
Naval Base in Long Beach, California.

3.  If relevant records are obtained the 
RO should forward the claims folder to 
the examiner who provided the March 2003 
examination and ask whether the newly 
obtained records change any aspect of the 
opinions obtained.  If the examiner is 
unavailable, another physician may review 
the records and furnish the necessary 
opinion.

4.  Thereafter the RO should re-
adjudicate the veteran's claims.  If the 
benefits sought remain denied, the RO 
should issue a supplemental statement of 
the case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




